DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment to U.S. Patent application 17/450,421 filed on 7/28/2022.  Claims 1-20 are pending in the case. Claim 1 has been amended. Claims 2-20 have been added. Claims 1, 11 and 20 are independent claims.
This office action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-10, 12-13, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, lines 4-6 recites “adjust an element of the one of the webpages that is displayed to a user when the one of the webpages is rendered by a device browser of the user”, however, examiner could not find supportive portion of the specification, nor applicant provided supportive portion of the specification. There is nothing found the term or its conjugate of “adjust” in the specification, and there are multiple elements recited in the specification, such as “technical page elements” (Specification, at par. 18), “each page element” (id. at par. 20), content elements (id. at par. 127). Further, amended limitation require “when the one of the webpages is rendered by a device browser of the user”, however, nowhere in the specification discloses the amended limitation. Regarding added claim 2, lines 2-3 recites “an update to a characteristic of the one of the webpages and a new feature to the one of the webpages”, however, every occurrence of “update” does not relate to a characteristic or a new feature. Even examiner could not find the term “new feature” in the specification. Regarding added claim 3, the limitation requires all of the recited items of “the characteristic includes images, forms, title tags, product descriptions, cookie consents, pop-ups, and chat dialog boxes”, however, examiner could not find terminology “forms”, “product descriptions”, “cookie consents”, “pop-ups”, or “chat dialog boxes” in the specification. Regarding added claims 6-9 recites “link webpage” multiple times, the examiner found only pars. 165-166 describe the “link webpage”, however, added inventive concepts described in the claims are not found in these paragraphs nor those concepts are related to the link webpage. Claims 10, 12-13, and 16-20 contain substantially similar language of claims 1-3 and 6-9, therefore, these claims are similarly rejected. Regarding claim 9, line 2 recites “selecting the link webpage from the set of webpages”, however, this concept is not found in the specification. The examiner recommends that the above description of the limitation be amended to be consistent with the language of the section where the applicant believes this limitation is disclosed, and said section be mentioned in the remarks.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Mehta et al. (US Patent Application Publication US 20180165364 A1), referred to as Mehta herein.
Agam et al., (US Patent Application Publication US 20100114864 A1), referred to as Agam herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Agam.
Regarding independent claim 1, Mehta discloses “A method comprising:
accessing a website comprising one or more webpages (Mehta, at ¶ [0034], teaches the content validation and coding system accesses URLs of a reference electronic document or a website comprising one or more webpages.);
determining, by a processor, a modification to one of the webpages, the modification configured to adjust an element of the one of the webpages that is displayed to a user when the one of the webpages is rendered by a device browser of the user and to improve a search engine optimization (SEO) of the website (Examiner notes that the expression “adjust an element of the one of the webpages” has not found in the original specification, therefore, the examiner interprets the term as ‘modifying the computer code used for building and serving a web page’ as described at par. 29 of original specification. id. at ¶¶ [0235]-[0236], describes the content validation and coding system (CVCS) displays identified content, validates the identified content and identifies errors in the structured data of the website, the CVCS indicates the location of the errors that have to be corrected, the CVCS allows the user to enter values for the image field directly into the code of the website, and the CVCS is for validating and coding content of the website shown in FIG. 6A, for search engine optimization.);
determining, by the processor, software code configured to enact the modification (id. at ¶ [0036], allow the content validation and coding system (CVCS) to determine optimal schema codes for the electronic document.);
determining, by the processor, instructions configured to insert the software code into the one of the webpages of the website (id. at ¶ [0237], The content validation and coding system (CVCS) executes the heuristically based coded algorithm on the content collected from the website, the search engines, and the media platforms, and searches for specific tags, referred as “optimal schema codes”, from the categorized repository of schema codes.); and
installing the instructions into an application stack of the website so that device browser of the user, executing code of the website to render the one of the webpages for display to the user, executes the software code, … . (id. at ¶ [0237], the CVCS then renders the optimal schema codes on the website and republishes the website with the active optimal schema codes to improve indexing of the website, increase the ranking of the website, and increase visibility and awareness of the website in results provided by search engines, thereby driving traffic to the website, and Fig. 6A depicts the rendered website. One of ordinary skill in the art well acknowledge that to generate a dynamic website, a server-side language or an application stack would be necessary.).” However, Mehta does not explicitly teach “the instructions altering how the one of the webpages are rendered for display”.
Agam is in the same field of search engine optimization (Agam, at Abstract) that according to “content injection rules”, certain text is to be added to the end of each HTML title, and the pre-defined SEO rules data collection may include the actual text which is to be added to the end of each HTML title (id. at ¶ [0092]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mehta’s method with instructions altering how the webpage are rendered for display as taught by Agam because it could optimize certain website pages to make them highly ranked for a specific keyword (Agam, at ¶ [0014]).
Independent claim 11 is directed towards one or more non-transitory computer readable media equivalent to a method found in the independent claim 1, and is therefore similarly rejected.
Independent claim 20 contains substantially similar limitations found in independent claim 1 except for “violates a rule related for ranking of webpages by a search engine (Mehta, at ¶¶ [0197] and [0206], The Google® search engine takes action against the schema codes that markup irrelevant or misleading content such as fake reviews … Google® has created rules to prevent a user from misusing the structured data and the reviews.)”, and is therefore similarly rejected.

Regarding claim 2, Mehta in view of Agam teaches all the limitations of independent claim 1. Mehta further teaches “wherein the modification includes one or more of the following: an update to a characteristic of the one of the webpages and a new feature to the one of the webpages (Mehta, at ¶ [0057], describe status update include text, image, audio file, video, symbols, and/or universal resource identifiers (URIs).”

Regarding claim 3, Mehta in view of Agam teaches all the limitations of independent claim 1 and its dependent claim 2. Mehta further teaches “wherein the characteristic includes images, forms, title tags, product descriptions, cookie consents, pop-ups, and chat dialog boxes (Mehta, at ¶ [0151], describe user’s actions and behaviors include editing a webpage and adjusting a page URL or page title.).”

Regarding claim 4, Mehta in view of Agam teaches all the limitations of independent claim 1. Mehta further teaches “wherein the determining the modification to the one of the webpages includes analyzing the website to select a set of webpages relevant to the one of the webpages, wherein the modification is based on the set of webpages (Examiner notes that “to select a set of webpages relevant to the one of the webpages” is considered as intended use. Mehta, at ¶ [0010], performing an analysis of the crawled and indexed electronic document and content, and as described at ¶ [0169], the content validation and coding system (CVCS) executes a web crawler for crawling and indexing the received electronic document and content related to the received electronic document from one or more of the search engines, the received electronic document from one or more of the search engines is equivalent to the set of web pages.).”

Regarding claim 5, Mehta in view of Agam teaches all the limitations of independent claim 1 and its dependent claim 4. Mehta further teaches “wherein analyzing the website to determine the set of webpages includes analyzing one or more factors including: keywords used to search for the one of the webpages (Mehta, at ¶ [0181], the CVCS drills down on the specific item properties that affect a website's content based on an understanding of what businesses try to be found for in search engines with keywords.) and navigation webpages used by users to navigate to or from the one of the webpages (Examiner notes that “navigation webpage” has not found in the original specification, therefore, the examiner interprets the navigation webpage as landing page. id. at ¶ [0244], A user inputs the URL “www.metasensemarketing.com/imetadex-landing-page.html” into an input field on the GUI, The CVCS executes the web crawler to crawl the URL, the CVCS identifies the structured data and the content in the code present on the webpage by analyzing the crawled and indexed content. At ¶ [0197], Mehta further teaches the CVCS also combines authoritative backlinks to the content of the website to enhance search engine optimization in the page-level link features and domain-level link authority features, the term “backlinks” refer to links for a topic from a web resource such as a website.), wherein the set of webpages is selected based on the one or more factors (id. at ¶ [0201], the keyword related content with the optimal schema codes improves the user, usage, and traffic or query data. The content in the website offers text for the website's visitors to read and by offering the text on a regular consistent basis, the CVCS increases search engine optimization and search rankings of the business entity.).”

Regarding claim 6, Mehta in view of Agam teaches all the limitations of independent claim 1 and its dependent claim 4. However, Mehta does not explicitly teach “wherein the determining the modification to the webpage further includes determining a link to display on the one of the webpages when the one of the webpages is rendered, the link including a uniform resource locator to a link webpage in the set of webpages.” Examiner interprets “a link webpage” as a link to a webpage in a search result.
Agam is in the same field of search engine optimization (Agam, at Abstract) that detecting of a page modification of the target web pages, sending a designation of the modified web pages is carried out, and the designation of the target pages may be done using a link or a uniform resource locator (URL) associated with the target pages (id. at ¶ [0043]), and including the URL to first position of the results of the search for “vice-president AND Barack Obama” keywords as described at ¶ [0131].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mehta in view of Agam’s method with determining a link, the link including a URL to a landing webpage in the search result as taught by Agam because it may attract visitors to other parts of the website (Agam, at ¶ [0131]).

Regarding claim 7, Mehta in view of Agam teaches all the limitations of independent claim 1 and its dependent claims 4 and 6. Mehta further teaches the CVCS accesses uniform resource locators (URLs) of one or more media platforms using the sameAs itemprop, in an example, the CVCS uses the sameAs itemprop for social media pages of a business to carry a connection that is both validated by schema.org and valued by the Google® search engine (Mehta, at ¶ [0034]) and a headline of the landing page (id. at ¶ [0247]) . However, Mehta does not explicitly teach “wherein the determining the modification to the webpage further includes determining text to be displayed as the link, the text determined based on a characteristic of the link webpage.”
Agam is in the same field of search engine optimization (Agam, at Abstract) that the category “Banks” may require inserting links to citibank.com, chase.com and boa.com, the category “sports” may require inserting links to mlb.com, nfl.com and nba.com wherein the text determined based on the category map between SEO categories and SEO rules data collections (id. at ¶ [0113]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mehta in view of Agam’s method with includes inserting text to be displayed as the link and the text determined based on the category of the link webpage as taught by Agam because optimized pages make them highly ranked for specific keyword (Agam, at ¶ [0014]).

Regarding claim 8, Mehta in view of Agam teaches all the limitations of independent claim 1 and its dependent claims 4, 6 and 7. Mehta further teaches “wherein the characteristic is one or more of the following: a headline of the link webpage, a page title of the link webpage, a social title of the link webpage, a meta description of the link webpage, and a keyword associated with the link webpage (Mehta, at ¶ [0247], teaches headline of iMetaDex landing page.).”

Regarding claim 9, Mehta in view of Agam teaches all the limitations of independent claim 1 and its dependent claims 4 and 6. Mehta further teaches “wherein the determining the modification to the webpage further includes selecting the link webpage from the set of webpages, the link webpage selected based on a conversion rate for each of the set of webpages and/or a search volume associated with each of the set of webpages (Examiner notes that concept of “selecting the link webpage from the set of webpages” is not found in the original specification. Pars. 72 and 73 describes sorting pages for relevance based on search volume and conversion rate, but nowhere found the concept of selecting a webpage from the set of webpages based on a search volume or a conversion rate. Mehta, at ¶ [0004], teaches search engine ranks links based on usage and traffic or query data, and/or clickstream, quantity, and/or click through rate of queries.).”

Regarding claim 10, Mehta in view of Agam teaches all the limitations of independent claim 1 and its dependent claims 4 and 6. However, Mehta does not explicitly teach “wherein the software code configured to enact the modification includes software code configured to cause the one of the webpages to include the link for display when the one of the webpages is rendered by the device browser.”
Agam is in the same field of search engine optimization (Agam, at Abstract) that inject links inserted into a web page for display (id. at ¶¶ [0090] and [0092]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mehta in view of Agam’s method with inserting the link for display in a web page as taught by Agam because it improves search engine placement of the web page, dramatically affects the user attraction to a specific website (Agam, at ¶¶ [0007] and [0090]).

Claims 12-19 are directed towards one or more non-transitory computer readable media equivalent to a method found in claims 2-9 respectively, and are therefore similarly rejected.

Response to Arguments/Remarks
Applicants’ arguments regarding 35 U.S.C. § 102(a)(2) rejection have been fully considered but they are not persuasive because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144